Citation Nr: 1108080	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and adjustment disorder.  

2.  Entitlement to service connection for a bilateral foot disorder, described as frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to March 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  So the Board has recharacterized the claim as for service connection for an acquired psychiatric disorder, hence, no longer just for PTSD but also encompassing other diagnoses such as adjustment disorder.

The claim for service connection for a bilateral foot disorder, described as frostbite, requires further development.  So rather than immediately deciding this claim, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the claim for service connection for an acquired psychiatric disorder, including PTSD and adjustment disorder.  


FINDINGS OF FACT

1.  There is no competent and credible medical or other evidence indicating the Veteran has PTSD as a result of his military service.

2.  Furthermore, the competent and credible medical evidence specifically attributes his diagnosed adjustment disorder to the unfortunate death of his daughter, so to an event unrelated to his military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD or adjustment disorder, due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and June 2008.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  Note also that the March 2008 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  And since providing that March 2008 post-adjudicatory notice, the RO has reconsidered the claim in the April 2009 SOC, including considering any additional evidence received in response to that notice.  So the timing defect in the provision of that notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain his service treatment records (STRs), but was informed these records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), a military records repository in St. Louis, Missouri.  In this circumstance, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But missing or damaged STRs, alone, while indeed unfortunate, do not obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing or damaged STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


Additionally, and as will be explained, there is no competent and credible evidence that the Veteran has a diagnosis of PTSD in accordance with applicable VA regulation.  Given this fact, it is unnecessary to provide further examination and opinion on whether this for all intents and purposes nonexistent condition is related to his service in the military.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  In other words, there is no current diagnosis to attribute to his military service.  Furthermore, he cannot make this diagnosis, himself, because this is a medical, not lay, determination since a PTSD diagnosis necessarily is predicated on meeting the DSM-IV requirements.  38 C.F.R. § 3.304(f).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Concerning his adjustment disorder diagnosis, there simply is no evidence that this disorder is associated with his military service, so a medical nexus opinion is not required to decide even this component of the claim.  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, though, there is no such evidence.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Including PTSD and Adjustment Disorder

The Veteran claims that he developed PTSD as a result of traumatic or stressful incidents ("stressors") he experienced while in the military.  Specifically, he describes watching his platoon leader be crushed to death by a tank.  Unfortunately, for the reasons and bases set forth below, the Board finds that the preponderance of the evidence does not support his claim, so it must be denied.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, i.e., etiological link between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in- service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumption period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, i.e., about evenly balanced for and against the claim, with the Veteran prevailing in either event.  Conversely, the claim must be denied if the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, issues concerning reasonable doubt are resolved in his favor.  38 CFR § 3.102.  

As an initial matter, the Veteran does not have the required DSM-IV diagnosis of PTSD, so this component of his claim must be denied for this reason alone.  A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

Here, though, there simply is no indication the Veteran has met these DSM-IV criteria for this diagnosis, so there is no current PTSD to attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But the Veteran does have the required diagnosis of adjustment disorder.  A February 2008 private treatment record from Dr. W.A. shows only the adjustment disorder diagnosis.  So the question then becomes whether this diagnosis is the result of the Veteran's military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this critical respect that his claim fails.

The evidence in the claims file does not etiologically link the Veteran's current adjustment disorder to his military service.  Even the February 2008 statement from Dr. W.A., making this diagnosis, does not establish this required linkage.  Indeed, to the contrary, this statement attributes this diagnosis to the unfortunate death of the Veteran's daughter, so to an event unrelated to his military service.  Dr. W.A. also notes "no service-connected impairment was observed during this evaluation."  

Further, a September 2008 statement from the Defense Personnel Records Image Retrieval System failed to provide any corroboration for the Veteran's claimed 
in-service incident of watching his platoon leader be crushed to death by a tank.  Consequently, the only evidence of record suggesting the Veteran's adjustment disorder is related to his military service comes from him personally, including in the self-reported history he provided in the course of his evaluation and treatment from Dr. W.A., which instead was primarily focused on the death of the Veteran's daughter and not events that may have occurred during his military service.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (indicating the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional, and that evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical evidence).  

So, even acknowledging there is proof of this claimed disability (an adjustment disorder, though not also PTSD), there still is no competent and credible medical or other evidence establishing the required correlation between the time the Veteran spent in the service and this current disability.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  See, as well, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  So there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

The claim for service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran contends that he has suffered from the residuals of frostbite since he was stationed in Germany while on active duty in the military.

There is no disputing the Veteran has a bilateral foot disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  A statement from the Veteran's retired private physician, Dr. B.S., dated in February 2008, indicates the Veteran has "damaged skin and toe nails that are only attached to the base of the nail bed."  This is sufficient evidence to establish he has a current bilateral foot disorder.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Hence, resolution of this claim turns on whether this current bilateral foot disorder is attributable to the Veteran's military service - and, in particular, to the type of cold-weather injury claimed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding this purported cause-and-effect correlation between his current bilateral foot disorder and his military service, the Veteran's private treatment record from Dr. B.S., the only evidence in the claims file in support of this claim, reports the Veteran's history that he was treated for frostbite in service.  Dr. B.S. stated that the damage to the skin and toe nails, which the Veteran now has, is consistent with this type of cold-weather injury.  Dr. B.S. also stated that, while he is now retired, he was the Veteran's physician for 40 years.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  But the mere fact that this doctor has indicated his familiarity with the Veteran's state of health over the course of so many years, indeed decades, is itself probative of the question of whether the Veteran has experienced continuous symptoms since service that may be the result of cold-weather injury.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to etiologically link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board therefore is requesting further medical comment on this determinative issue of causation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2010).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to identify all current bilateral foot disorders (specify the diagnoses) and to determine the likelihood (very likely, as likely as not, or unlikely) that any current disorder is the result of cold-weather injury during the Veteran's military service.  

He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Because the Veteran is competent to report for example the onset of foot pain in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of his foot pain initially manifesting during his military service in determining whether any current disorder may have been originated in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  This consideration is especially necessary in this particular instance since, as mentioned, the Veteran's STRs are unavailable - presumably destroyed in the 1973 fire at the NPRC, the military records repository.

But having said that, the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the claim for service connection for a bilateral foot disorder (residuals of frostbite, etc.) in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


